The final order or judgment was rendered by the district court of Ellis county, Oklahoma, on the 1st day of April, 1918 The petition in error, with transcript attached, was filed in this court on January 18, 1919, more than six months from the date of the rendition of such final order of judgment. It has been repeatedly held that after the expiration of the time allowed by law for perfecting the appeal, this court is without jurisdiction to entertain the same. Malloy v. Johnson et al.,40 Okla. 454, 139 P. 310; Dawson  Schreiner v. Davis Bros. Cheese Co., 53 Okla. 313, 156 P. 204.
The appeal is, therefore, dismissed.
All the Justices concur, except HARRISON, J., absent and not participating. *Page 114